MEMORANDUM**
Cheryl Bookrum appeals the district court’s judgment dismissing her action seeking to recover, based on California’s community property law, proceeds of a life insurance policy issued to her husband, under which she is not a beneficiary. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Lipton v. Pathogenesis Corp., 284 F.3d 1027, 1035 (9th Cir.2002), and we affirm.
The policy at issue here is governed by federal law under the Servicemembers’ Group Life Insurance Act of 1965. See 38 U.S.C. §§ 1965—1980. The Supreme Court held in both Wissner v. Wissner, 338 U.S. 665, 70 S.Ct. 413, 94 L.Ed. 439 (1950), and Ridgway v. Ridgway, 454 U.S. 46, 102 S.Ct. 49, 70 L.Ed.2d 39 (1981), that the servicemember’s designation of beneficiaries determines to whom the proceeds of the insurance should be paid, notwithstanding any contrary provisions of state law. The district court properly relied on these cases despite Bookrum’s contention that they were wrongly decided.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts „of this circuit except as provided by Ninth Circuit Rule 36-3.